News Release For Immediate Release Eurand Reports Recent Developments and Fourth Quarter and Full-Year 2009 Financial Results Recent Developments: · Fourth quarter 2009 revenues were EUR 30.3 million ($43.4 million), up 18%, or 28% in constant currency, from the fourth quarter of 2008. · Full-year revenues in 2009 grew to a record EUR 120.6 million ($172.8 million), up 22%, or 18% in constant currency, from · November 2009, launched lead proprietary product ZENPEP® (pancrelipase) Delayed-Release Capsules, a pancreatic enzyme product (PEP) for the treatment of exocrine pancreatic insufficiency (EPI) due to cystic fibrosis (CF) or other conditions. · Granted patent for ZENPEP that will provide protection until at least February 20, 2028. · Increased total cash, cash equivalents and marketable securities to EUR 39.9 million ($57.2 million) at December 31, 2009, up EUR 17.2 million ($24.7 million) from December 31, 2008.As previously disclosed, this includes $20.1 million in cash from the net proceeds of a public offering of 2,000,000 newly issued shares at $11.25 per share, completed October 27, 2009. AMSTERDAM, The Netherlands, March 4, 2010 – Eurand N.V. (NASDAQ: EURX), a global specialty pharmaceutical company, today reported revenues for the fourth quarter of 2009 of EUR 30.3 million ($43.4 million), a 28% increase in constant currency from the fourth quarter of 2008. For the year ended December 31, 2009, revenues grew to a record EUR 120.6 million ($172.8 million), up 18% in constant currency from “Eurand completed another strong quarter, highlighted by the launch of ZENPEP,” said Gearóid Faherty, Chairman and Chief Executive Officer.“In addition, we expanded our commercial organization to support ZENPEP and completed a secondary offering that increased our cash balance.The quarter capped off another outstanding year for Eurand that included two new drug approvals and a significant increase in revenues.As 2010 unfolds, we look forward to another successful year, led by the ongoing launch of ZENPEP and continuing growth from several key partnered products such as AMRIX®,
